Case 1:21-cv-00258-JJM-LDA Document 8 Filed 07/09/21 Page 1 of 3 PageID #: 79




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF RHODE ISLAND


                                                          )
    RONALD MUOIO and BRENDA MUOIO,                        )
         Plaintiffs,                                      )
                                                          )
    v.                                                    )
                                                                          C.A. No. 1:21-cv-00258
                                                          )
    LIVANOVA HOLDING USA, INC. and
    LIVANOVA USA, INC.,                                   )
                                                          )
         Defendants.                                      )
                                                          )

                          LIVANOVA USA, INC.’S MOTION TO DISMISS

         Pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure,

Defendant LivaNova USA, Inc. (“LivaNova USA”)1 hereby moves this court for an order

dismissing all claims against LivaNova USA with prejudice. As explained more fully in the

accompanying Memorandum in Support of the Motion to Dismiss, all claims should be

dismissed against LivaNova USA with prejudice because (1) this Court may not exercise

personal jurisdiction over LivaNova USA in this action, and (2) all of Plaintiffs’ claims are

preempted by the United States Food, Drug, and Cosmetic Act. To the extent any claim survives




1
  On July 1, 2019, LivaNova Holding USA, Inc. merged with and into LivaNova USA, Inc. Certificate of
Ownership and Merger (attached hereto as Exhibit A); Decl. of Taylor Pollock (“Pollock Decl.”) ¶ 10 (attached
hereto as Exhibit B). As a result, under Delaware law, LivaNova Holding USA, Inc. ceased to exist as of that day
and cannot be served process or be sued. Under Fed. R. Civ. P. 17(b)(2), a corporation’s capacity to sue or be sued
is determined by the law of the state under which it was organized. Doucot v. IDS Scheer, Inc., 734 F. Supp. 2d 172,
182 (D. Mass. 2010); In re Vento Dev. Corp., 560 F.2d 2, 4 n.3 (1st Cir. 1977) (citing language of Rule 17(b)).
LivaNova Holding USA, Inc. was incorporated in Delaware, and so Delaware law applies. Ex. A; Pollock Decl. ¶ 9.
Under Delaware law, “corporations exist only be legislative act. [Since] by statute, corporate existence is terminated
on the date of merger . . . a corporation ceases to exist on merger for all purposes, including service of process,
unless the legislature provides otherwise.” Doucot, 734 F. Supp. 2d at 184 (emphasis added) (citing Beals v.
Washington Int’l, Inc., 386 A.2d 1156, 1161 (Del. Ch. 1978)). LivaNova USA, Inc. is the surviving entity following
the merger. See A.F. by and Through Fogel v. Sorin Grp. USA, Inc., 346 F. Supp. 3d 534, 545 (S.D.N.Y. 2018)
(dismissing entity that had been merged into parent company and thereby ceased to exist under Delaware law).

                                                          1
Case 1:21-cv-00258-JJM-LDA Document 8 Filed 07/09/21 Page 2 of 3 PageID #: 80




preemption, the Complaint fails pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim

upon which relief may be granted.



Dated: July 9, 2021                           Respectfully submitted,

                                              LIVANOVA USA, INC.,

                                              By its Attorneys,

                                                /s/ Katy Koski
                                              Katy E. Koski, admitted pro hac vice
                                              Geoffrey M. Raux, R.I. Bar No. 9131
                                              Jennifer H. Wang, admitted pro hac vice
                                              Lea G. James, admitted pro hac vice
                                              FOLEY & LARDNER LLP
                                              111 Huntington Avenue
                                              Boston, MA 02199
                                              Tel: (617) 342-4000
                                              Fax: (617) 342-4001
                                              kkoski@foley.com
                                              graux@foley.com
                                              jwang@foley.com
                                              ljames@foley.com




                                                 2
Case 1:21-cv-00258-JJM-LDA Document 8 Filed 07/09/21 Page 3 of 3 PageID #: 81




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system on July 9, 2021 will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing.


                                               /s/ Katy Koski
                                               Katy E. Koski




                                                  3
